Citation Nr: 1220921	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1951 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development in January 2010, April 2011, and February 2012.

By rating action of August 2011, service connection was granted for teeth numbers 6-11, and 23-26, for treatment purposes.  In a February 2012 decision, the Board denied entitlement to service connection for loss of teeth numbers 6-11, and 23-26, due to in-service dental trauma, for compensation purposes, and again remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss for further development and consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that the Veteran manifests, at worst, Level II hearing in both ears. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

This hearing loss claim involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met. Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO. 

When a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008). 

The Board had remanded the claim in January 2010 to specifically obtain this type of information.  The Veteran was afforded a VA audiological examination in March 2010 that included objective audiometric testing.  However, a description of any functional effects caused by his hearing disability was not included in the examination report.  The Board remanded the claim again in April 2011 and a VA audiological examination was conducted in June 2011.  Although objective audiometric testing was again provided, the functional effects of the Veteran's hearing loss were again not fully described as requested.  In addition, the examiner did not review the Veteran's claims file as requested.  In February 2012, this claim was again remanded to the AOJ for another VA audiological examination that included functional effects caused by the Veteran's hearing disability after review of the Veteran's claims file to comply with the Board's original remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, and that when the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, mandating further remand).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  

However, in a Report of General Information (VA Form 21-0820) dated in March 2012, the Veteran indicated that he has given enough evidence and has been through enough audiological examinations that the VA should essentially make a decision based on the evidence of record.  In a written statement dated in May 2012, the Veteran's representative argued that if VA had advised the Veteran of the purpose and reason for the examination, i.e., so that the VA examiner could provide an opinion regarding the functional effects caused by the service-connected bilateral hearing loss, the Veteran would have been willing to report for the examination.  The Board has already informed the Veteran in the last two remands in April 2011, and February 2012 that this exact evidence was not contained in his claims file and that another examination would be needed to obtain such opinion.  As such, an additional remand is not necessary to provide this information to the Veteran for a third time.  Therefore, VA's duty to assist has been frustrated to the extent another VA examination could not be conducted and there is satisfactory compliance with the Board's remand directives to the extent they could be completed.  See Dyment, 13 Vet. App. at 146-47.  The examinations that were conducted did provide sufficient evidence for evaluating the Veteran's hearing loss in the context of the rating criteria.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  In sum, VA has substantially complied with the notice and assistance requirements and a decision on the hearing loss claim on the merits may commence at this time. 

II.  Analysis

The Veteran's service-connected bilateral hearing loss has been assigned an initial noncompensable (zero percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  He contends it is worse.  It is important for him to understand that a rating for hearing loss is determined by mechanical, i.e., rather nondiscretionary, application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  And in this instance, the audiometric findings simply do not support a compensable initial rating.

The Veteran timely appealed the rating initially assigned for this service-connected disability.  The Board there has to consider whether to "stage" the rating, meaning assign different ratings at different times to compensate him for any variances in the severity of his hearing loss.  See Fenderson v. West, 12 Vet. App. 119 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (extending this practice even to claims that do not involve initial ratings but, instead, established ratings).

A Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2011).  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

Evaluations of bilateral hearing loss range from noncompensable (i.e., zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See 38 C.F.R. § 4.85 (2011).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that, in cases of exceptional patterns hearing impairment, specifically, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The results of a January 2007 VA audiological evaluation are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
15
15
25
45
25
100
I
LEFT
10
25
35
60
33
96
I

The results of a January 2009 VA audiological evaluation are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
25
40
50
34
90
II
LEFT
25
35
40
60
40
90
II


The results of a March 2010 VA audiological evaluation are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
25
35
55
34
96
I
LEFT
30
45
40
55
43
96
I

The examiner stated that the tests were unreliable and should not be used for rating purposes.

The results of a June 2011 VA audiological evaluation are:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
25
35
55
33
96
I
LEFT
25
35
55
70
46
84
II

The findings from any of the audiological evaluations do not provide for a compensable rating for the bilateral hearing loss.  When the findings from the January 2009 VA audiological evaluation, which are the most favorable for the Veteran, are applied to Table VI, the numeric designation of hearing impairment is Level II for both ears.  When these numeric designations for the right and left ears are then applied to Table VII, the percentage of evaluation for hearing impairment is noncompensably disabling.  The requirements for either of the alternative ratings pursuant to C.F.R. § 4.86 are not met in this case, so that regulation simply does not apply.  Therefore, a compensable evaluation is not warranted. 

Since the hearing loss has never been more than noncompensably disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.  So the preponderance of the evidence is against this claim, making the benefit-of-the-doubt doctrine inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports did not describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 447.  However, the Veteran did not wish to report to another VA examination and wanted the case to be decided on the evidence of record.  In any case, the evidence does not show that the Veteran's hearing loss disability picture is outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability appear to be accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


